The opinion of the court was delivered by
Redfield, Ch, J.
The only question made in the present case is in regard to the sufficiency of the plaintiff’s title to maintain trespass.
It must be admitted, on all hands, we think, in the present case, that the general property in the goods remained in the plaintiff’s, and we think they had, also, the right to the immediate possession of all such of them as at any time remained unsold, and that they might, therefore, well maintain trespass. Judgment affirmed,